This “appeal” is not properly before us.' “Neither the Commonwealth nor a defendant may appeal to the full court from a single justice’s denial of an application for leave to pursue an interlocutory appeal.” Cowell v. Commonwealth, 432 Mass. 1028, 1028 (2000). The defendant’s remedy in such a situation is to raise the suppression ruling as an issue in her direct appeal, in the event she is convicted. Id. In the meantime she is free to seek impoundment or redaction of the records in the trial court if appropriate. We express no view as to whether such measures are warranted.3

Appeal dismissed.

The case was submitted on the papers filed, accompanied by a memorandum of law.
Sinclair T Banks for the defendant.

There appears to have been some confusion about what the defendant intended to *1014file and actually did file in the county court. See note 2, supra. In her record appendix, she provides us with copies of both a G. L. c. 211, § 3, petition and an application for leave to appeal pursuant to rule 15 (a) (2). To avoid any lingering uncertainty, we have considered the case under both standards. It suffices to say that she would fare no better if we were to regard her application as a petition under c. 211, § 3. We have thoroughly reviewed the record and decline to employ the court’s extraordinary power of general superintendence in these circumstances. See Hightower v. Commonwealth, 456 Mass. 1003, 1003 (2010); Cowell v. Commonwealth, 432 Mass. 1028, 1028 n.2 (2000).